Case 2:20-cv-03381-MCA-AME Document 3 Filed 04/21/20 Page 1 of 1 PageID: 18




                                                School of Law | Newark
                                      Rutgers, the State University of New Jersey

RUTGERS CIVIL JUSTICE CLINIC                                               Norrinda Brown Hayat, Esq., Director*
(formerly Rutgers Urban Legal Clinic)                                      Jon C. Dubin, Esq.
123 Washington Street, Newark, New Jersey 07102-3026
(973) 353-5576
(973) 353-3397 (fax)                                                       * Admitted to Practice pursuant to Rule 1:21-3(c).




April 20, 2020

William T. Walsh, Clerk
U.S. District Court
Martin Luther King, Jr. Building
50 Walnut Street
Newark, NJ 07102

         RE: Name change request to Case Number 2:20-cv-03381-MCA-LDW

Dear Mr. Walsh:

         On March 30, 2020, we filed a complaint for the above mentioned matter on behalf of our
client, Samantha Campaniello-Cason. Unfortunately, her first last name was spelled incorrectly
in the case name. We are requesting that the last name is corrected from Campanicello to
Campaniello. Please let us know if there are any issues or if we need to take any further action.

         Thank you for your attention on this matter.


Sincerely,

s/Akua Dawes
s/Kamaria Guity
Clinical Law Student

s/Victor Monterrosa, Jr., Esq.
s/Norrinda Brown Hayat, Esq.
Supervising Attorney
